DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 15, 17-19, 22, 23, 25, 26, 30, 32, 33, 35 - 44 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“… display, on a graphical user interface (GUI), a first data visualization
comprising a positional representation of the plurality of reaction sites from at least a portion of the substrate, wherein the positional representation of the first data visualization simultaneously indicates relative data quality of the plurality

at least the portion of the substrate to the initial quality value threshold,
display, on the GUI with the first data visualization, an interactive tool, the interactive tool being manipulatable to adjust the initial quality value threshold to an adjusted quality value threshold,
...
in response to receiving the selection of the adjusted quality value threshold,
dynamically alter the first data visualization to a second data visualization, the second data visualization comprising the positional representation of the plurality of reaction sites from the at least the portion of the substrate, wherein the positional representation of the second data visualization simultaneously indicates relative data quality of the plurality of reaction sites from at least the portion of the substrate based on a comparison of the data quality values to a of reaction sites of the plurality of reaction sites and the adjusted quality value threshold”. 

The closest prior art discovered is the combination of 
Fluidigm (NPL: Digital PCR Analysis Software version 3, Aug 6 2010) in view of Kwahk et al. (Publication: 2012/0089917 A1), Barken et al. (Publication: 2012/0171672 A1), and Helt (Publication: 2004/0012633 A1).


Independent claim 33 includes allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 15, 17-19, 22, 23, 25, 26, 30, 32, and 35 - 44 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616